PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/827,255
Filing Date: 30 Nov 2017
Appellant(s): Mirea et al.





__________________
Kyle Schlueter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
4.3.1 Claims 1, 3, and 5-7
4.3.1.2. Missing Element: Identify a Subset of UI Configurations
Appellant argues Claim 1 recites, among other things, “identifying a subset of the Ul configurations, each identified Ul configuration in the subset having a width that is not wider than [a determined] width of [a] display container”. The Appellant respectfully submits that this feature is neither disclosed in, nor rendered obvious in view of, the cited references, regardless of whether such references are considered individually or in combination. The Board must therefore reverse the outstanding rejections of Claims 1, 3, and 5-7 on this basis. 	
The Examiner disagrees.
Fukuda teaches identifying a subset of configurations that are compatible with the current display dimensions (see paragraphs [0083]-[0085]). Figure 4 displays an environment table showing 2 configurations modes in VGA and QVGA having 2 screen sizes showing length, width measurements of the screen. The second table displayed in Figure 4 is a component table displaying each component of the page and based on the configuration mode, it displays the size of each component. The claims recites 

4.3.1.3. Missing Element: Select a Maximum Width UI Configuration
The Appellant argues Claim 1 recites, among other things, “selecting, from amongst the Ul configurations in the subset, a particular Ul configuration having a maximum width”. Each identified user interface configuration in the “subset” has “a width that is not wider than [a determined] width of [a] display container”. The Appellant respectfully submits that this feature is neither disclosed in, nor rendered obvious in view of, the cited references, regardless of whether such references are considered individually or in combination. The Board must therefore reverse the outstanding rejections of Claims 1, 3, and 5-7 on this basis. 	
The Examiner disagrees.
Fukuda teaches identifying and selecting a configuration that is best matched with the current display dimensions (see paragraphs [0083]-[0085]). Figure 4 displays an environment table showing 2 configurations modes in VGA and QVGA having 2 screen sizes showing length, width measurements of the screen. The second table displayed in Figure 4 is a component table displaying each component of the page and 

4.3.1.4. Conclusory Rationale for Combining Nortis/Forbes and Fukuda
Claim 1 recites, among other things, “selecting, from amongst the Ul configurations in the subset, a particular Ul configuration having a maximum width”. Each identified user interface configuration in the “subset” has “a width that is not wider than [a determined] width of [a] display container”. The Appellant respectfully submits that this feature is neither disclosed in, nor rendered obvious in view of, the cited references, regardless of whether such references are considered individually or in combination. The Board must therefore reverse the outstanding rejections of Claims 1, 3, and 5-7 on this basis. 	
The Examiner disagrees.
Forbes teaches performing a calculation to determine the minimum required width needed to display all components in the row based on a selected screen size (see paragraph [0016] and [0017]). The calculation performed is finding the sum of the displayed components to determine the minimum required width needed to correctly display the entire row on the screen.
Fukuda teaches a table displaying different UI configurations having one or more components having components states (see figures 4 and 5). Fukuda teaches 
The Examiner combines the references to combine Forbes with finding the minimum required width with the teachings of Fukuda having a subset of configurations that are not wider than the minimum required width. Thus, Forbes, in combination with Fukuda discloses the limitations of the claims and the rejection is maintained.

4.3.2 Claims 2 and 4
4.3.2.2. Missing Element: Browser Reflow Extension
Appellant argues Claim 2 specifies, among other things, that “rendering the default Ul configuration is performed by a browser”, and “determining the width of the display container is performed by a browser reflow extension”. The Appellant respectfully submits that this feature is neither disclosed in, nor rendered obvious in view of, the cited references, regardless of whether such references are considered individually or in combination. The Board must therefore reverse the outstanding rejections of Claims 2 and 4 on this basis.  	
The Examiner disagrees.
Forbes teaches the user interface is a webpage and rendering the UI configuration is performed by a browser. The resizing is performed by an extension The logic can be also loaded from a disk or storage device local to the web browser. This logic can be encapsulated in any number of web browser HTML DOM manipulation technologies, such as a scripting language native to the web browser, where examples would be Microsoft VBScript or Jscript, JavaScript. The logic can also reside in browser “plug-ins”, usually external compiled code, loaded by the browser, which effectively extends the browser functionality. Examples of plug-ins are Java Applets, Microsoft ActiveX technology, and Flash Macromedia. The Examiner further explains that a browser extension can be a plug-in or logic loaded from a disk to extend the functionality of a browser. Thus, Forbes discloses using a browser extension such as a plug in or logic loaded from a disk to extend the functionality of the browser and the rejection is maintained. 

4.3.3 Claims 8 and 10-20
4.3.3.2. Missing Element: Width Accommodates Sum of Components
Appellant argues Claim 8 recites, among other things, “determine a width of at least some of the Ul configurations, wherein the width of a given Ul configuration 
The Examiner disagrees.
Forbes teaches performing a calculation to determine the minimum required width needed to display all components on that row based on a selected screen size (see paragraph [0016] and [0017]). The strut row may be found by, for instance, taking each row element in turn, placing that row element in a standard HTML table structure, and then attempting to display the table as an HTML table. In doing so, a standard auto-layout algorithm will calculate a minimum table width required to display that row. The strut row is the row element found to require the largest minimum-table-width. The calculation performed is finding the sum to determine the minimum required width needed. And having found the strut row, all future calculations of table width requirements can be done efficiently by including only the row elements currently required for display and the strut element. This may be done by, for instance, always including the strut element as a non-displayed row element in the current sub-set of row elements to be displayed. This ensures that no matter which subset of data elements are currently being displayed, when a web-page resizing occurs, the display resize attribute, such as font size, chosen by the browser auto-layout algorithm will allow all 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIONNA M BURKE/Examiner, Art Unit 2176   
5/19/21                                                                                                                                                                                                     



Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176             

                                                                                                                                                                                           /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.